The 1,985 shares of stock involved in this litigation were bought as a block by a combination of which plaintiff was one. This purchase was arranged by the defendant and in his interest, its object being to give him control of the corporation.
This purpose was carried out and defendant elected president. Some months later the defendant stated, through his representative, that he desired to purchase this block of stock which the syndicate or combination owned. Its value consisted in being handled as a block, and the voting power it carried with it. It was agreed that no member of the combination should sell his stock unless all consented and this was known to the defendant. The sale was made to the defendant of this entire block of stock as the joint transaction of the syndicate and with his full knowledge and consent. *Page 624 
Bockes, a member of the combination, and who conducted the sale to defendant, delivered all the stock, except two hundred shares standing in plaintiff's name, which was not in his possession. In less than a week Bockes received plaintiff's certificate, transferred in blank, and left it at the office of defendant's representative.
The stock was allowed to remain in this condition for some months, the defendant acquiescing in the block sale to him. Plaintiff returned to this state later and demanded his share of the joint proceeds of sale. Defendant did not repudiate the transaction, but asked for time, saying to plaintiff, "you know it is on interest."
The defendant obtained repeated extensions from plaintiff.
All of these facts have been proved to the satisfaction of two juries, and the Appellate Division has affirmed.
This judgment can be reversed only on one theory, to wit, that the owners of personal property in severalty, so far as the Statute of Frauds is concerned, cannot enter into a joint venture and make a joint sale to a third party of the entire property; that each individual interest in the joint venture is a separate sale.
I dissent from this proposition and vote for affirmance.
All concur with GRAY, J., for reversal, except BARTLETT, J., who files dissenting memorandum for affirmance, and MARTIN, J., who concurs with BARTLETT, J.
Judgment reversed, etc.